Case 4:21-cv-00050-GKF-CDL Document 2-1 Filed in USDC ND/OK on 02/08/21 Page 1 of 9




                                                                           EXHIBIT
                                                                                1
Case 4:21-cv-00050-GKF-CDL Document 2-1 Filed in USDC ND/OK on 02/08/21 Page 2 of 9
Case 4:21-cv-00050-GKF-CDL Document 2-1 Filed in USDC ND/OK on 02/08/21 Page 3 of 9
Case 4:21-cv-00050-GKF-CDL Document 2-1 Filed in USDC ND/OK on 02/08/21 Page 4 of 9
Case 4:21-cv-00050-GKF-CDL Document 2-1 Filed in USDC ND/OK on 02/08/21 Page 5 of 9
Case 4:21-cv-00050-GKF-CDL Document 2-1 Filed in USDC ND/OK on 02/08/21 Page 6 of 9
Case 4:21-cv-00050-GKF-CDL Document 2-1 Filed in USDC ND/OK on 02/08/21 Page 7 of 9
Case 4:21-cv-00050-GKF-CDL Document 2-1 Filed in USDC ND/OK on 02/08/21 Page 8 of 9
Case 4:21-cv-00050-GKF-CDL Document 2-1 Filed in USDC ND/OK on 02/08/21 Page 9 of 9
